Citation Nr: 1126836	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, SL, and NA


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from December 1941 to May 1946, and was confined as a prisoner of war (POW) from April 1942 to September 1942.  He died in November 2002, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Manila, the Republic of the Philippines.  The appellant is unrepresented in this appeal.

Evidence pertinent to the matter on appeal was received contemporaneously with the appellant's April 2011 Board hearing.  The appellant has waived initial RO consideration of this evidence.

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A June 2006 Board decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the June 2006 Board decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the appellant's claim, and raises a reasonable possibility of substantiating the appellant's claim.

CONCLUSIONS OF LAW

1.  The June 2006 Board decision which denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been received and the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2010); Shade v. Shinseki, 24 Vet. App. 110 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In light of the favorable Board decision below to reopen the claim for service connection for the cause of the Veteran's death, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the appellant, and to assist the appellant in the development, of evidence necessary to substantiate the claim is rendered moot.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Generally, a Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.

However, under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

A June 2006 Board decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The June 2006 Board decision is final.  38 U.S.C.A. § 7104.

In April 2008 the appellant filed an application to reopen the claim.  In a March 2009 decision the RO denied the appellant's petition to reopen the claim, and the present appeal ensued.

The Veteran died in November 2002.  The Veteran's death certificate indicated that the immediate cause of death was cardio-respiratory arrest; the antecedent cause of death was respiratory failure, and the underlying cause of death was severe chronic obstructive pulmonary disease (COPD).  At the time of the Veteran's death, service connection was in effect for arteriosclerotic heart disease (ASHD), rated 60 percent disabling, and a shrapnel wound, left parietal region, rated noncompensable.

The June 2006 Board decision essentially denied the appellant's claim on the basis that COPD was not shown in service and had not been related to the Veteran's service.

At the April 2011 Board hearing, the Veteran's Philippine doctor, SL, stated that he had treated the Veteran for asthma (April 2011 Board hearing transcript, page 12) from 1977 to 1979.  SL essentially opined (April 2011 Board hearing transcript, page 15) that the Veteran's asthma had resulted from his exposure to the elements during his time as a prisoner of war.

The Board observes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stressed that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

While the Veteran's private physician's April 2011 Board hearing testimony did not indicate that he had reviewed all pertinent information (for example, the Veteran's service records and a November 1957 VA examination), it is clear that SL has at least some familiarity with the Veteran's medical history.  In short, a healthcare professional has linked a respiratory condition of the Veteran to the Veteran's active service, and the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  As such, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the claim be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed.


REMAND

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, whether the Veteran's fatal respiratory disability was related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran's claims file should be forwarded to the appropriate VA physician to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran's claims file should be forwarded to the appropriate VA examiner for review and an opinion as to whether it is at least as likely as not that the Veteran's fatal respiratory disability was related to his military service, including while serving as a prisoner of war.  Rationale should be provided for the opinion offered.  

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant (and her representative, if any), should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


